Citation Nr: 0808372	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), to include as due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for asthma, to include 
as due to exposure to ionizing radiation.

3.  Entitlement to service connection for pulmonary disorder 
(claimed as non-malignant pathology of the lungs), to include 
as due to exposure to ionizing radiation.

4.  Entitlement to service connection for Parkinson's 
disease, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
originally on appeal of August 2003 and January 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In April 2006, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.

The veteran's appeal was previously before the Board in 
August 2006, at which time the Board remanded the case for 
further notice and development.  While the case was in remand 
status, the veteran, through his representative, withdrew his 
appeal with regard to the issue of whether a timely appeal 
was perfected with respect to a claim for entitlement to 
service connection for status post hemorrhoid surgery.  As 
such, the only issues remaining on appeal are the ones 
described on the title page.  38 C.F.R. § 20.204 (2007).  The 
case now is before the Board for further appellate action.  

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional evidence that 
is duplicative of evidence previously considered by the RO; 
therefore, a remand for consideration of this evidence by the 
RO pursuant to the provisions of 38 C.F.R. § 20.1304 (2007) 
is not required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The veteran served on the USS Chenango and participated 
in the American occupation of Nagasaki between August 6, 1945 
and July 1, 1946.

3.  ASHD is not recognized by VA as being a disease specific 
to radiation-exposed veterans or as a radiogenic disease, and 
there is no competent scientific or medical evidence 
indicating otherwise.

4.  There is no competent medical evidence showing that ASHD 
was present in service or for many years thereafter, or that 
the veteran's ASHD is related to service, and the most 
probative opinion addressing the etiology of the veteran's 
ASHD weighs against the claim.  

5.  Neither asthma nor a chronic pulmonary disorder (claimed 
as non-malignant pathology of the lungs) is recognized by VA 
as being a disease specific to radiation-exposed veterans or 
as a radiogenic disease, and there is no competent scientific 
or medical evidence indicating otherwise.

6.  There is no competent medical evidence showing that 
asthma or a chronic pulmonary disorder (claimed as non-
malignant pathology of the lungs) was present in service or 
for many years thereafter, or that the veteran's asthma or a 
chronic pulmonary disorder is related to service, and the 
most probative opinion addressing the etiology of such 
disorders weigh against the claims.  

7.  Parkinson's disease is not recognized by VA as being a 
disease specific to radiation-exposed veterans or as a 
radiogenic disease, and there is no competent scientific or 
medical evidence indicating otherwise.

8.  There is no competent medical evidence showing that 
Parkinson's disease was present in service or for many years 
thereafter, or that the veteran's Parkinson's disease is 
related to service, and the most probative opinion addressing 
the etiology of the veteran's Parkinson's disease weighs 
against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ASHD, to include 
as due to exposure to ionizing radiation, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2007).

2.  The criteria for service connection for asthma, to 
include as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).

3.  The criteria for service connection for pulmonary 
disorders, to include as due to exposure to ionizing 
radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).

4.  The criteria for service connection for Parkinson's 
disease, to include as due to exposure to ionizing radiation, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of an October 
2006 letter sent to the appellant that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ and was 
notified as to how disability ratings and effective dates are 
assigned (if service connection were granted), and the type 
of evidence that impacts these types of determinations.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a SSOC issued in June 2007 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

While the veteran did not receive information regarding the 
effective date or disability rating elements of his claims 
until after the initial adjudication of his claims, since the 
claims are being denied, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal.  VA has 
obtained available records of treatment reported by the 
veteran, including service treatment records, records from 
various federal agencies, and private medical records, 
reports of VA examinations performed in May 2007, as well as 
service personnel records and ships logs.  Also of record and 
considered in connection with the appeal are the veteran's 
testimony and written statements submitted by the veteran, 
his family and friends, treating physicians, and his 
representative, on his behalf.  

The Board acknowledges the veteran's representative assertion 
that the appeal should be remanded for another medical 
opinion.  The Board disagrees.  The examiner, after a 
thorough review of the claims file and reiteration of the 
veteran's pertinent medical history, concluded that the 
claimed disabilities are not among those recognized as being 
associated with exposure to ionizing radiation, were not 
shown in service or within one year of discharge from 
service, and that any opinion linking them to service would 
be speculation.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his service-connection claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

During his testimony and in various statements, the veteran 
contends that he incurred the claimed disabilities as a 
result of exposure to ionizing radiation during active duty.  
Specifically, he claims that his ship, the USS Chenango, 
docked at Nagasaki, Japan, hours after the detonation of the 
atomic bomb in August 1945 and remained in the harbor for 
approximately three weeks.  

In support of his claims, the veteran submitted entries for 
the USS Chenango from the Dictionary of American Naval 
Fighting Ships and a website of naval history.  Both indicate 
that the USS Chenango joined the 3rd Fleet in July 1945 and 
engaged in the offensive against Japan, including supporting 
the occupation forces and evacuating prisoners of war 
following the cease-fire.  In addition, an undated picture 
associated with the Dictionary of American Naval Fighting 
Ships, shows the USS Chenango at anchor in Nagasaki harbor 
and reflects that the vessel took on released allied 
prisoners after the war ended.  

The veteran's personnel records also confirm that he was 
stationed aboard the USS Chenango and that he participated in 
the 3rd Fleet operations against Japan from August 6, 1945, 
to August 19, 1945.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See, e.g., Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arteriosclerosis, 
cardiovascular-renal disease or an organic disease of the 
nervous system (Parkinson's disease) is manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

Here, the evidence establishes that the veteran was involved 
in the occupation of Nagasaki between the period beginning on 
August 6, 1945, and ending on July 1, 1946, and therefore he 
is consider a radiation-exposed veteran.  38 C.F.R. 
§ 3.309(d)(3)(i) and (ii)(B).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  None of the 
claimed disabilities - ASHD, asthma, non-malignant pathology 
of the lungs (here, pulmonary fibrosis and pulmonary 
emphysema), and Parkinson's disease -- are among these 
diseases.  See 38 C.F.R. § 3.309(d)(2)(i-xxi) (2007).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Again, none of the claimed disabilities are among 
the listed diseases (see 38 C.F.R. § 3.311(b)(2)(i-xxiv) 
(2007)), and the veteran has not submitted competent 
scientific or medical evidence indicating otherwise.

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  Here, however, there is no competent medical 
evidence or opinion establishing a nexus between the 
veteran's claimed disabilities and exposure to ionizing 
radiation during service.  

The Board now turns to the issue of service connection on a 
direct or presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(a).  The veteran's service treatment records are 
negative for evidence of arteriosclerosis, cardiovascular-
renal disease, pulmonary disease (to include asthma), or 
Parkinson's disease.  In addition, the examination report for 
separation in July 1946 shows that the veteran's heart, 
respiratory system, and nerves were found to be normal upon 
clinical examination.  

While the medical evidence of record, including May 2007 VA 
examination reports, establishes that the veteran has been 
found to have ASHD, asthma, pulmonary fibrosis, pulmonary 
emphysema, and Parkinson's disease, there is no evidence of 
the veteran's claimed disabilities within the one-year 
presumptive period or for many years after his separation 
from active duty.  In this regard, the Board notes that 
records of private treatment and statements from the 
veteran's physicians indicate that he experienced his first 
myocardial infarction (MI) in 1968, more than 20 years after 
his separation from active duty service, and has received 
continuing treatment for his cardiovascular disease since 
that time.  With respect to his pulmonary disabilities and 
Parkinson's disease, the veteran has consistently reported 
that he developed asthma in the 1970s, and his other 
pulmonary disabilities and Parkinson's disease were not 
diagnosed until 2002 and 2003, more than 50 years after his 
discharge from active duty.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service-connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the veteran's claimed 
disabilities and service, to include as due to exposure to 
ionizing radiation.  In fact, the most persuasive medical 
opinion on the question of etiology of the disabilities under 
consideration weighs against the claims.

The Board acknowledges that, in separate statements, four of 
the veteran's private treating physicians opined that the 
claimed disabilities are linked to his exposure to radiation 
during military service.  Specifically, in July 2002 and July 
2003 statements, the veteran's private osteopathic physician 
indicated that he had been treating the veteran for more than 
25 years; that the veteran developed vascular and cardiac 
disease at a much earlier age than would normally be 
expected; and that based on exhaustive studies performed on 
the veteran and multiple organopathology found, P. E. V., 
D.O. opined that the veteran's exposure to radiation in 1945 
certainly began the deterioration of his organs and caused 
his current disabilities.  

In a July 2002 statement, G. J. G, M.D. noted that the 
veteran had a history of distinct radiation exposure at 
Nagasaki on August 8, 1945, and that this radiation exposure 
may also contribute possibly to his diagnosis of coronary 
artery disease.  

In a August 2002 statement, J. A. C., D.O., FACC indicated 
that the veteran had reported a history of substantial 
radiation exposure following an atomic bomb blast in 
Nagasaki, Japan.  He opined that it is possible that some of 
the veteran's cardiac abnormalities were related to this 
radiation exposure.  In a January 2004 statement, Dr. J. A. 
C. noted that he had discussed with the veteran his history 
of radiation exposure during World War II and the veteran's 
belief that his coronary artery disease may have been 
associated with radiation exposure as well as development of 
his chronic lung disease.  However, this time, this physician 
did not express an opinion.  

In a May 2006 statement, G. S., M.D. indicated that, in 
examining what would be a contributing factor to the 
veteran's premature development of vascular disease, it is 
clear that the radioactivity that he was exposed to during 
World War II in Japan would be a prime risk factor.  This 
physician added that, on that basis, it was his judgment that 
the veteran should be granted disability by the government 
since he served in the military during World War II and did 
not have a history of hypertension, cigarette smoking, or 
diabetes.  

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
See also Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993). 

Here, none of these physicians stated that any of the 
veteran's service medical records or other evidence in the 
claims file were reviewed or relied on to reach their 
conclusions.  As such, the Board finds that these opinions 
are not persuasive, as they appear to have been based solely 
on the appellant's own reported history and their own medical 
records, and not based on review and consideration of the 
actual, contemporaneous medical evidence which fails to show 
a diagnosis of any cardiovascular or pulmonary disease until 
many years after the veteran's discharge from service.  As a 
medical opinion can be no better than the facts alleged by 
the appellant, an opinion based on an inaccurate factual 
premise has no probative value.  The failure to consider this 
evidence is significant given that the veteran's service 
treatment and post-service treatment records are negative for 
any evidence of his claimed disabilities in service or until 
more than 20 years after service, as the earliest diagnosis 
of a cardiovascular disease was in 1973.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 
5 Vet. App. 229 (1993).  For example, contrary to assumptions 
upon which Dr. G. S. based his May 2006 opinion, February 
1974 records from the Lutheran Medical Center reflect a 
family history of cardiovascular disease (the veteran's 
mother had had several MIs) and that the veteran had an 
extensive history of smoking (he smoked 6-8 small cigars per 
day and up until two or three years earlier had smoked 1 1/2 to 
2 packs of cigarettes per day).  Thus, it is anything but 
"clear" as Dr. G. S. opined that the radioactivity that the 
veteran was exposed to during World War II in Japan would be 
a prime risk factor in his development of cardiovascular 
disease more than 20 years after service.  It is a generally 
held principle that a family history of MIs and an extensive 
history of smoking are also risk factors for developing 
cardiovascular and many other diseases.  The failure to 
consider this evidence renders the opinions of little 
probative value.  Boggs v. West, 11 Vet. App. 334, 345 
(1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); 
Reonal, 5 Vet. App. at 460-61.  In addition, the statements 
of the veteran that he had substantial exposure to radiation 
during service are not transformed into "competent medical 
evidence" merely because the transcriber of the statements 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

Moreover, the Board notes that Drs. G. J. G. ("radiation 
exposure may also contribute possibly") and J. A. C. ("it 
is possible") couched their opinions in terms of 
possibility.  Service connection may not, however, be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

The Board also points out that the fact that these private 
physicians may treat, or have treated, the veteran on a 
regular basis-without more-does not add significantly to 
the probative value of their opinions.  The Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See, e.g., Winsett v. West 11Vet. App. 420 
(1998), citing Guerrieri v. Brown, 4 Vet. App. 467 (1993).

By contrast, the Board finds probative the opinion of the May 
2007 VA examiners on the question of whether any of the 
claimed disabilities are due to service.  The VA examiners, 
after a thorough review of the claims file and reiteration of 
the veteran's pertinent medical history, concluded that the 
claimed disabilities are not among those recognized as being 
associated with exposure to ionizing radiation, were not 
shown in service or within one year of discharge from 
service, and that any opinion linking them to service would 
be speculation.  The Board finds that the VA examiners' 
opinions are more probative of the etiology of the veteran's 
disabilities, because, unlike the private doctors, the 
examiners reviewed the service treatment records and the 
evidence in the claims file and found that it would be mere 
speculation on their part to relate them to service and/or 
in-service exposure to radiation.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Therefore, the Board finds that the most 
probative medical evidence of record are the opinions of the 
May 2007 VA examiners, who concluded that linking the 
veteran's current disabilities to any active duty service, 
including radiation exposure, would require speculation.  
This opinion was based on both examination of the veteran, 
and consideration of his documented medical history and 
assertions, and is consistent with the record.  Thus, the 
Board finds that May 2007 VA medical opinion that weighs 
against the claims is entitled to more weight.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  

In addition to the medical evidence, the Board has considered 
the assertions of the veteran (and those of his family, 
friends, and representative, on his behalf) advanced in 
connection with the current claims.  However, none of these 
assertions provide probative evidence in support of the 
claims.  The Board does not doubt the sincerity of their 
belief that the veteran's claimed disabilities are related to 
service, to include exposure to ionizing radiation.  However, 
as lay persons without appropriate medical training and 
expertise, they are not competent to provide probative 
(persuasive) evidence on a medical matter, such as the 
diagnosis of a specific disability or opinion as to etiology 
of any such disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu.  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the veteran's claims for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for ASHD, to include as due 
to exposure to ionizing radiation, is denied.

Entitlement to service connection for asthma, to include as 
due to exposure to ionizing radiation, is denied.

Entitlement to service connection for pulmonary disorder 
(claimed as non-malignant pathology of the lungs), to include 
as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for Parkinson's disease, to 
include as due to exposure to ionizing radiation, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals 





 Department of Veterans Affairs


